Citation Nr: 9900002	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P. C., and K. C.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

A hearing was held at the RO in August 1998, before the 
undersigned Board Member.  A transcript of that hearing is of 
record.  Although the issues of entitlement to service 
connection for scoliosis of the thoracic and lumbar spine and 
for degenerative changes of the thoracic and lumbar spine 
were developed for appellate consideration, the veteran in 
his substantive appeal addressed only the issue of 
entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.  At a conference 
prior to his August 1998 hearing, the veteran and his 
representative agreed that the only issue that they desired 
to pursue was service connection for psychiatric disability.  
Accordingly, the Board will not address the issues involving 
service connection for back disability.  

The Board observes that evidence pertinent to the issue on 
this appeal was received at the Board in September 1998.  The 
veterans representative waived initial RO consideration of 
this evidence in accordance with the provisions of 38 C.F.R. 
§ 20.1304 (1998).  

Service connection is in effect for treatment purposes for an 
active psychosis under 38 U.S.C.A. § 1702 (West 1991).  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that has a 
chronic psychiatric disorder, including post-traumatic stress 
disorder, that was acquired during his active military 
service, especially his service in Korea and Somalia.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for paranoid schizophrenia; it is the further 
decision of the Board that the preponderance of the evidence 
is against the claim for service connection for post-
traumatic stress disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A diagnosis of post-traumatic stress disorder is not 
confirmed.  

3.  A psychosis (paranoid schizophrenia) was manifested to a 
compensable degree within a year following the veterans 
separation from active duty.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  Paranoid schizophrenia is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for psychiatric disability, 
including post-traumatic stress disorder, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
(paranoid schizophrenia) becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical records are negative for complaints or 
findings of psychiatric disability, including post-traumatic 
stress disorder.  When the veteran was examined for service 
entrance in May 1989, he indicated that he had not received 
any previous psychiatric treatment, although he also 
indicated that he had smoked marijuana a week previously.  
However, he was psychiatrically normal on clinical 
examination.  On a report of medical history in conjunction 
with his separation examination, the veteran reported an 
incident of sleep walking when he was 10 years old and very 
ill, but no chronic psychiatric disorder was found on 
examination.  

The record shows that the veteran was admitted to the VA 
Medical Center, Minneapolis, Minnesota, on August 2, 1995, 
when he complained that he was at the end of his rope.  He 
was said at admission to have depression, psychotic behavior 
and behavior that was out of control.  A mental status 
examination showed that the veteran was disheveled and 
agitated and had pressured speech, mild conceptual 
disorganization, and mild paranoid ideation.  The veterans 
parents gave a history of personality deterioration of the 
veteran over the previous six years.  It was also reported 
that the veteran had recently been discharged from the 
Hennepin County Medical Center, where an admission note 
indicated that the veteran had exhibited ideas of reference 
and shown some paranoid ideation.  He reportedly had made 
some vague threats of suicide.  Apparently, his roommates 
had brought him to the Hennepin County Medical Center, as 
they had to the VA medical center.  It was reported that the 
veteran had been upset about gambling losses and that he had 
been using marijuana.  On admission to the VA facility, he 
admitted the use of cocaine.  A physical examination was 
negative.  The diagnoses at discharge from VA hospitalization 
were paranoid schizophrenia and cannabis abuse.  

The report of a VA psychological evaluation in October 1995 
indicates that the veteran had a history suggestive of 
psychological deterioration, beginning approximately in 1988.  
It was reported that he had some difficulty adjusting to his 
parents divorce and apparently had attended family 
counseling for this at age 17.  The veteran, according to his 
mother, became withdrawn, distrustful, and ruminative, and 
frequently appeared disheveled.  The veteran reportedly 
acknowledged some behavioral difficulties, including truancy, 
stealing, and alcohol and marijuana abuse during his last 
year or two of high school.  His grades deteriorated, 
although he earned a high school diploma.  It was reported 
that he moved to Alaska to live with his father following 
graduation.  His functioning reportedly improved after he 
entered service in August 1989 at the age of 19.  It was 
indicated that following separation, he returned to Alaska, 
where he worked for an interior design firm.  In late summer 
1994, he apparently experienced a period of psychotic 
symptoms (paranoid ideation with religious themes) and was 
reportedly using a lot of alcohol and marijuana at that time.  
Shortly thereafter, he quit his job and moved back to 
Minneapolis, where he subsequently worked at the Post Office 
for nearly a year but was fired in July 1995 for what the 
veteran described as a lack of communication.  It was 
reported that at about that time, he experienced a recurrence 
of psychotic symptoms (paranoid delusions and visual 
hallucinations involving religious themes) and depressive 
symptoms and was hospitalized, first at the Hennepin County 
Medical Center and then at the Minneapolis VA Medical Center.  

On VA psychiatric examination in November 1995, it was 
reported that the veterans mother indicated that he became 
withdrawn and ruminative in about 1988, a year before he 
entered service, and apparently began using marijuana.  He 
had difficulty doing work in school apparently because of 
problems with concentration.  He worked odd jobs in Alaska 
and joined the Army on what the examiner said sounded like an 
impulsive act.  The examiner said that the veteran apparently 
had no treatment in service for psychiatric problems.  The 
veteran reported that he served in Korea from April 1990 to 
July 1991 as a medic.  The veteran reportedly was in an 
ambulance unit which went all over Korea doing air and ground 
evacuations of sick or injured persons.  The veteran 
indicated that he liked the work.  He did similar work at 
Fort Drum, New York, following his service in Korea.  
Following separation, he returned to Alaska.  His history of 
drug abuse was felt to be sketchy, and the veteran initially 
denied the use of cocaine until the examiner confronted him 
with the fact that he had previously admitted it; he then 
said that he could not remember.  It was reported that he 
admitted using marijuana and that his use began in high 
school.  The veteran indicated that he began drinking by the 
age of 15 and stated that he was treated in Anchorage, 
Alaska, in 1989 for drinking.  However, he denied blackouts, 
delirium tremens, or any DWIs.  He indicated that he had 
continued to use marijuana until the present time.  The 
veteran reported that upon returning from service, he had 
attended college in Anchorage for about three months and had 
worked in a warehouse.  He was vague about why he had dropped 
out of school.  He was apparently hallucinating during this 
period.  The veteran indicated that he moved to Seattle with 
a roommate but then moved to Minneapolis in August 1994.  The 
examiner said that the veteran admitted hearing voices and 
seeing visions during that time.  Although the content was 
unclear, he apparently had command-type hallucinations in the 
auditory realm and saw God and the devil, or at least sensed 
their presence visually.  The veteran also reported personal 
messages, particularly over the radio, and mind-reading by 
others.  The examiner stated:  How he was able to serve 
successfully with all his psychotic manifestations is 
certainly an interesting question.  

The examiner reported that the veteran said that he was 
activated for duty in Somalia, where he spent January and 
February 1993 with a medical service detachment.  He 
performed first aid there for American personnel.  He denied 
being exposed to combat and denied being wounded, injured or 
ill in this connection.  He denied any traumatic events.  The 
examiner said that although the veteran told the evaluating 
psychologist that he had seen an ammunition station blown up 
and had seen a number of bodies, all he would admit to on 
current examination was that he had seen and bagged some 
bodies of civilian casualties.  He denied, however, any other 
experiences.  The examiner felt that he thus did not warrant 
a diagnosis of post-traumatic stress disorder.  

The examiner said that the veteran indicated that he worked 
at the Post Office from September 1994 to July 1995, when he 
was terminated.  Although the examiner thought that this was 
due to his psychosis, he could not determine why.  The 
examiner said that the veteran was first hospitalized at 
Hennepin County Medical Center, when he was diagnosed with 
schizophreniform psychosis.  The veteran was placed on 
Rispiridone by VA and has probably continued to self-
medicate with marijuana, if not also alcohol and/or other 
drugs.  

The examiner was of the opinion that the veterans social 
isolation and depression seemed to have antedated his entry 
into service.  A mental status examination indicated that the 
veteran likely had difficulty in actually remembering his 
past clearly.  He denied nightmares and was sleeping 
excessively.  He had a history of hallucinations in the 
visual and auditory realms, as well as ideas of reference and 
mind-reading and messages over the media.  He had a history 
of suicidal thinking and possible gestures.  The diagnosis 
was paranoid schizophrenia; post-traumatic stress disorder 
was not found.  The veteran testified in August 1998 that he 
was taking Stelazine for his psychotic symptoms.  

The evidence of record, especially the statement of L. M. 
dated in August 1998 and the credible testimony rendered 
before the undersigned Board member the same month, shows 
that the veteran underwent significant psychiatric 
decompensation in the year immediately following his 
separation from service in August 1993.  Testimony was 
elicited that indicated that his psychiatric state 
immediately prior to service was normal, even upbeat, but 
that upon his return from service, he manifested the types of 
symptoms subsequently described by examiners at the Hennepin 
County Medical Center and the Minneapolis VA Medical Center 
in 1995.  The Board is satisfied that the paranoid 
schizophrenia diagnosed by VA in 1995 was shown to a 
compensable degree during the veterans first post service 
year.  38 C.F.R. § 4.132, Diagnostic Code 9203 (as in effect 
prior to November 7, 1996) (compensable evaluation warranted 
where paranoid schizophrenia is productive of only mild 
social and industrial impairment).  

Although there is an indication that the veterans 
psychiatric problems preexisted service, psychiatric 
disability was not clinically identified when he was examined 
for service entrance, and the evidence of record is 
inadequate to overcome the presumption of soundness in this 
case, as there is no clear and unmistakable evidence that a 
psychosis preexisted service.  See Crowe v. Brown, 7 Vet. 
App. 238, 245-46 (1994); 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  It follows that service connection for paranoid 
schizophrenia must be granted.  The benefit of the doubt has 
been resolved in the veterans favor. 38 U.S.C.A. § 5107. 

Although post-traumatic stress disorder was not found on a VA 
psychiatric examination in November 1995, post-traumatic 
stress disorder was diagnosed by a VA clinical psychologist 
in August 1998.  However, the Board is of the opinion that, 
in the circumstances of this case, a diagnosis of post-
traumatic stress disorder is not confirmed.  The Board 
accords more weight to the opinion of the VA physician in 
November 1995 who found that post-traumatic stress disorder 
was not shown than to the psychologist in August 1998 who 
found that post-traumatic stress disorder was present based, 
it appears, mostly on history reported by an intermittently 
psychotic veteran.  In these circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 5107.



ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for paranoid schizophrenia is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 2 -
